Motion to take an answer off the files for ^'irregularity, on account of an alleged imperfection in the jurat. Decided that it is mo objection to the form of a jurat that it is in the past tense,—stating that the defendant swore the facts were true; a jurat not being in the form of an affidavit in the present tense, but is a certificate of the officer stating what the defendant has sworn to; that is, that the facts stated in the answers were true at the time the oath was administered. It was also held that it is no objection to a jurat that it states the defendant swore that the facts stated in the answer, and not the matters therein stated, were true. Motion denied, with $8 costs.